Citation Nr: 1453298	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to September 10, 2012 and in excess of 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1957 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing was made part of the record.

The Board remanded the case in August 2010 but then ultimately denied the claim in a March 2012 decision.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court) and, in a February 2013 Memorandum Decision, the Court vacated the Board's March 2012 decision and remanded the matter to the Board for additional development.

Notably, just prior to the Court's decision, the RO granted a 30 percent rating for bilateral pes planus (flat feet), effective September 10, 2012.

The Board has since remanded the case in August 2013 and April 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  Prior to September 10, 2012, the Veteran's bilateral pes planus was manifested by painful motion, inward bowing of the Achilles alignment, and a moderate amount of pronation, but there was no objective evidence of marked deformity, pain on manipulation, indication of swelling on use, and characteristic callosities; the disability did not at least approximate severe flat feet.

2.  From September 10, 2012 to November 7, 2013, bilateral pes planus was manifested by objective evidence of extreme tenderness of the plantar surface and marked pronation that was not improved by orthopedic shoes or appliance, which more closely approximates pronounced pes planus.

3.  Beginning November 7, 2013, bilateral pes planus was manifested by pain on manipulation and use accentuated, but there was no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation; the disability did not approximate greater than severe pes planus.


CONCLUSIONS OF LAW

1.  The criteria are not met for the assignment of a rating in excess of 10 percent for bilateral pes planus prior to September 10, 2012.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (Code) 5276 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 50 percent rating from September 10, 2012 to October 7, 2013 for bilateral pes planus.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (Code) 5276 (2014).

3.  Beginning October 7, 2013, the criteria are not met for a rating in excess of 30 percent for bilateral pes planus.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (Code) 5276 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Here, by means of an October 2008 letter, the Veteran was provided all essential notice concerning his increased-rating claim and in response he has had meaningful opportunity to participate effectively in the development of this claim.  The letter informed him of the information and evidence not then of record that was necessary to substantiate this claim, the information and evidence that VA would obtain, and the information and evidence he instead was expected to provide.

In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative Diagnostic Codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He certainly has not alleged nor shown any notice deficiency that is outcome determinative of his claim, meaning more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the duty to assist him with this claim, all obtainable records have been secured, including his service treatment records (STRs) and post-service medical records.  He also was afforded VA examinations assessing and reassessing the severity of his bilateral pes planus - the reports of which contain the information needed to make this determination and address the applicable rating criteria.  There was also compliance, certainly substantial compliance, with the Board's August 2013 and April 2014 remand directives in determining whether other foot disorders were related to the service-connected pes planus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Regarding the June 2010 hearing before the undersigned, 38 C.F.R. § 3.103(c)(2) requires that the officer chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To this end, during the Veteran's hearing all parties agreed as to the issues on appeal and there was a general discussion of pes planus symptoms and treatment pertinent to the claims decided below.  This information was mostly elicited by the representative thereby demonstrating knowledge of evidence needed to support the claim.  Neither the Veteran nor his representative expressed dissatisfaction with the hearing or that the hearing officer's duties were not fulfilled.  Therefore, the Board finds that any deficiency in the hearing was non-prejudicial.  See id.

Accordingly, the Board therefore may proceed to adjudicating the merits of this appeal.


Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO assigned  staged rating and the analysis in the following decision is therefore undertaken with consideration of "staged" ratings for different time periods.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The disability for which service connection is granted is bilateral pes planus and it is rated under the Code 5276, which specifically pertains to this disability.

Under this code, a 10 percent rating is assigned for moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral. 

A 30 percent rating is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

A maximum 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

On November 2008 VA examination, the Veteran reported that past treatment for flat feet included orthotics that did not provide relief, but it was noted that diabetic-type shoes offered him partial relief.  The response to current treatment was poor with rest, elevation, and Epsom salt soaks providing partial relief of symptoms.  Bilateral symptoms included pain, fatigability, and lack of endurance.  There was no swelling, heat, stiffness, or weakness.  Flare-ups occurred weekly or more often, but lasted less than one day.  These episodes were precipitated by prolonged standing and walking with activities such as washing dishes and mowing the lawn.  These flare-ups resulted in limitation due to pain.  The Veteran was able to stand for 15 to 30 minutes and walk approximately 1/4 mile.  He wore diabetic shoes with fair results.

On examination, there was objective evidence of painful motion with flexion of the left foot and manipulation of the heel.  There was objective evidence of tenderness in the heel, arch, submetatarsals, and medial malleolus, but there was no objective evidence of swelling, instability, or weakness.  An unusual shoe wear pattern was noted.  There was inward bowing of the Achilles alignment with both weight bearing and non-weight bearing that was partially correctable with manipulation.  There was no pain or spasm on manipulation, forefoot malalignment, or midfoot malalignment.  A moderate amount of pronation was noted and the arch was present with both weight and non-weight bearing.  There was no pain on manipulation and there was mild valgus angulation that was correctible by manipulation.  The weight bearing line was medial to the great toe.  The findings on examination of the right foot were the same except the right heel valgus was not correctible by manipulation and there was only a minimal arch with non-weight and weight bearing.

With regard to effects of the bilateral flat feet on daily activities, there was none with regard to shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving; mild with chores, exercise, and recreation; and moderate with sports.  See VA Examination received November 5, 2008 in VBMS.

VA treatment records in March 2009 note complaints that are consistent with what was reported on the VA examination.  He was also fitted for custom orthotics.  See page 1 of Medical Treatment Records received April 2009 in VBMS.

In March 2010, the Veteran was shown to have resolving metatarsalgia secondary to custom orthotics.  In September 2010, he reported increased pain with his inserts.  See pages 11 and 32, Medical Treatment Record received October 2010 in VBMS.

In June 2010, the Veteran testified that his bilateral foot disability was painful and he was limited in the period of time in which he could walk.  Activities such as mowing the lawn required periodic breaks to rest his feet.  He also reported ankle swelling and treatment, which provided little relief.  He was able to stand on his feet fewer than 30 minutes before having to sit down.  See pages 2, 3, and 5 Hearing Testimony in VBMS.

On September 2010 VA examination, the Veteran reported his bilateral foot disability had worsened since the last VA examination.  His primary care physician found he had bilateral metatarsalgia of both.  While the custom orthotics initially alleviated some symptoms, he pain had since reoccurred in July 2010.  A podiatrist opined the etiology of the metatarsalgia was hammertoes.  His arch supports were modified with the addition of an additional layer, but his feet still hurt.  There was partial relief of symptoms with rest, elevation, and heat.  Bilateral foot symptoms did not include swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  There were no flare-ups and he was able to stand for up to one hour and walk more than 1/4 of a mile but less than a full mile.

On examination of the left foot, there was no objective evidence of swelling, instability, weakness, or abnormal weight bearing, but there was evidence of painful motion and tenderness.  There was no change in the Achilles alignment since the last examination to include partial correction with manipulation on the left foot.  There was now, however, partial correction with manipulation on the right foot.  There were no changes in foot alignment, pronation, arch presence, or the absence of pain on manipulation.  There continued to be mild valgus that was correctible by manipulation and the weight bearing line remained unchanged.  On examination of the right foot the findings were the same as the last examination.  With regard to each foot, the examiner specifically noted there was no evidence of marked pronation or abduction, extreme tenderness of plantar surfaces of the feet, and no evidence of marked inward displacement or severe spasm of the tendon Achilles on manipulation.  There was no evidence of swelling or callosities of the foot.  The Veteran's gait was slightly antalgic.  With regard to effects of the bilateral flat feet on daily activities, there was again no change since the last examination.  See VA Examination received September 300, 2010 in VBMS.

On November 2012 VA examination, the Veteran complained of bilateral lower extremity pain from the foot to the knee.  It was constant and was worse with walking; orthotics did not help.  Nothing alleviated the pain, which radiated from the arches, but diabetic shoes were noted to still help some.  The Veteran reported having some pain on use of his feet, pain accentuated on use, and pain on manipulation of the feet.  There was no indication of swelling on use or characteristic calluses and symptoms were not relieved by arch supports, bilaterally.  He had extreme tenderness of the plantar surface that did not improve with orthopedic shoes or appliances.  Bilaterally, there was marked deformity of the foot with marked pronation.  The weight bearing line fell over or medial to the great toe, bilaterally.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasms of the Achilles tendon on manipulation.  There was no functional impairment due to the Veteran's flat feet that was of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the flat feet did not impact the Veteran's ability to work.  See VA Examination received November 29, 2012 in VBMS.

On October 2013 VA examination, the Veteran complained of bilateral foot pain.  When going for walks he sometimes had to stop and rest before resuming activity due to lower extremity symptoms.  He did not think inserts helped much and his current treatment was arch supports.  Symptoms remained unchanged since the last examination regarding pain on use of the feet, pain accentuated on use, and pain on manipulation of the feet that was also accentuated on manipulation.  There was still no swelling on use, characteristics calluses, and the absence of relief by arch supports or built up shoes.  There was again no evidence of marked pronation or abduction, extreme tenderness of plantar surfaces of the feet, no decrease in longitudinal arch height with weight bearing, and no evidence of marked inward displacement or severe spasm of the tendon Achilles on manipulation.  The weight bearing line did not fall over or medial to the great toe.  There was no evidence of swelling or callosities of the foot.  There was no functional impairment due to the Veteran's flat feet that was of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The VA examiner noted the Veteran historically had pes planus, but it was not clinically present on examination.  The Veteran was found to have hammertoes and metatarsalgia bilaterally, but the examiner opined that these disorders were less likely than not related to the pes planus.  She stated the hammertoes noted in recent years have no pathologic correlation to a pes planus or arch condition.  Hammertoes/flexion contractures caused fat pad displacement/atrophy to the ball of the foot resulting in metatarsalgia.  It is also common for the resulting pressure in this area to cause hyperkeratotic issue formation often requiring debridement.  Hammertoes would not be secondary to pes planus as they are separate conditions of distinctly separate time frames.  The examiner noted that the hammertoes, metatarsalgia, and early degenerative joint disease account for the Veteran's current bilateral foot pain.

In a May 2014 addendum, the VA examiner added that the hammertoes and metatarsalgia were less likely than not aggravated by the bilateral pes planus.  The rationale was that the pes planus is not clinically present, therefore, there can be no aggravation of other foot conditions.  She also reiterated that the metatarsalgia are secondary to the hammertoes and that the early age-related degenerative changes of the feet are all distinctly different diagnoses and pathology.  Aggravation of hammertoes with secondary metatarsalgia and early age-related degenerative changes of the bilateral feet, by any means, is not evidenced and could not be opined.  See C&P Exam received May 15, 2014 in VBMS.

The Board finds that at no time during the period pertinent to the appeal prior to September 10, 2012 has the Veteran's bilateral pes planus warranted a rating in excess of 10 percent.  Findings reported on the November 2008 and September 2010 VA examinations revealed there was no marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Although the Veteran also received treatment during this period, there were no specific findings noted that related to the above symptoms.  Due to the mild symptoms reported and the absence of more significant findings on examinations, severe or pronounced pes planus is not shown during this period.

The Veteran testified he had ankle swelling and he is competent to offer lay evidence about his symptoms (See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994)), but it is insufficient to warrant a higher rating given the absence of the majority of the criteria contemplated in a higher rating.  

The Board finds that November 29, 2012 VA examination findings more closely approximate the criteria for a 50 percent rating for pronounced bilateral flat feet.  In this respect, the examiner indicated the disability was manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and symptoms not improved by orthopedic shoes or appliances.  However, since the RO received a statement on September 10, 2012, which was shortly before the examination, in which the Veteran indicated his disability had worsened the higher rating will be assigned effective the date the correspondence was received.  Notably, this is the highest schedular rating for bilateral pes planus under Code 5276.  

As some improvement is shown, the Board finds that beginning October 7, 2013, the criteria are no longer met or approximated for a 50 percent rating since this examiner found no evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasms of the tendo Achilles on manipulation.  In fact, the examiner found the bilateral was not clinically present on examination.  Accordingly, no greater than the 30 percent rating originally assigned is warranted.

In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Veteran's complaints of pain and fatigability are well documented in the Veteran's testimony and treatment records; however, the Board finds these symptoms do not produce such additional impairment to result in a rating in excess of 10 percent prior to September 10, 2012 or in excess of 50 percent from September 10, 2012 to October 7, 2013 or in excess of 30 percent beginning October 7, 2013.

The Board considered the applicability of separate or alternative diagnostic codes for rating the disability. 

Based on evidence that the Veteran has bilateral hammertoes, metatarsalgia, and degenerative joint disease the issue was recently remanded to determine whether any additional foot disability shown was caused or aggravated by the pes planus.  The opinions offered by the October 2013 examiner and in the May 2014 addendum show that none of these disabilities were caused or aggravated by the Veteran's pes planus.  These opinions were accompanied by sufficient rationale to find them probative on the matter at issue.  Since these additional disorders are found to be unrelated to bilateral pes planus on the bases that they were not caused or aggravated by the service-connected foot disability, separate ratings under Codes 5003, 5279,  and 5282 are not warranted.  Diagnostic Codes 5277, 5278, 5280, 5281, 5283, and 5284 are also not applicable as the Veteran is not found to have the disabilities specific to these codes or similar symptomatology that would allow for a higher rating.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  As stated, Code 5276 specifically relates to the disability at issue, so the Board finds the criteria involved are the most appropriate for rating his pes planus.  

In short, the Board finds that based on the evidence, a preponderance of the evidence is against a rating in excess of 10 percent prior to September 10, 2012 and in excess of 30 percent beginning October 7, 2013.  However, since the disability at least as likely as not more closely approximates the criteria for a higher rating from September 10, 2012 to October 7, 2013, a higher rating of 50 percent is assigned for this period.


Extraschedular

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

Through his representative, the Veteran asserts VA has not adequately assessed his disability and that his occupational and social impairment has not been fully acknowledged to include extraschedular consideration.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board finds that the schedular criteria are adequate to rate the bilateral pes planus.  The symptoms and the level of severity are contemplated in the criteria for Code 5276.  In this respect his pain, pronation, tenderness, inward bowing of the Achilles, and reported swelling are all contemplated.  His reported limitation in ambulation is not found to be so severe that it falls outside of the different disability levels.  Notably the VA examinations in 2008 and 2010 showed the Veteran indicated the disability had a predominantly mild impact on his daily activities and even the October 2013 VA examiner found the disability to be essentially asymptomatic.  These reports also show the Veteran indicated mostly minimal impact on his daily activities.  During the period when greater impairment and symptomatology were shown, a higher rating was assigned to account for the additional symptoms and functional impact.

The record shows the Veteran's primary complaint had been foot pain, which largely included his toes.  The October 2013 VA examiner attributed the Veteran's foot pain to the hammertoes, metatarsalgia, and early degenerative joint disease rather than the pes planus.  Furthermore, metatarsalgia is defined as "a cramping burning pain below and between the metatarsal bones where they join the toe bones."  Nix v. Brown, 4 Vet. App. 462, 464 (1993) and Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Metatarsalgia is a term that refers to chronic pain in the ball of the foot from any of a variety of causes.  68 Fed. Reg. 7020 (February 11, 2003).  Thus, there is ample evidence that most of the Veteran's foot pain is attributed to nonservice-connected disorders.  The disability is also not shown to be productive of marked interference with employment or frequent periods of hospitalization.

In light of the above, the necessary elements needed for extraschedular consideration are not satisfied, so referred is not warranted.


ORDER

A rating in excess of 10 percent prior to September 10, 2012 for bilateral pes planus is denied.

A rating of 50 percent is granted from September 10, 2012 to October 7, 2013 for bilateral pes planus, subject to the statutes and regulations governing the payment of VA compensation.

A rating in excess of 30 percent beginning October 7, 2013 for bilateral pes planus is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


